internal_revenue_service department of the treasury number release date index numbers re private_letter_ruling request washington dc person to contact telephone number refer reply to cc psi b09-plr-137126-03 date date legend taxpayer state date trustee trust agreement dollar_figurex family_foundation date date dear this is in response to your authorized representative’s letter dated date and subsequent correspondence requesting gift estate and income_tax rulings under the applicable provisions of the internal_revenue_code the code the facts and representations submitted are as follows taxpayer is a resident of state on date taxpayer and trustee entered into trust agreement trustee is not related to taxpayer by blood or marriage under the terms of trust agreement taxpayer established four irrevocable trusts referred to collectively as the charitable lead trusts concurrently with the signing of trust agreement on date taxpayer funded each charitable_lead_trust created under trust agreement with dollar_figurex paragraph dollar_figure of trust agreement provides in part that any property transferred to trustee and held under trust agreement shall be allocated equally plr-137126-03 among each of the four charitable lead trusts in addition each of the four charitable lead trusts shall bear the name of one of the children of taxpayer followed by the term charitable_lead_trust with respect to each charitable_lead_trust the child of taxpayer for whom that trust is named shall be the beneficiary and the special trustee of such trust paragraph dollar_figure provides that after the initial funding no additional contributions may be made to any of the charitable lead trusts paragraph dollar_figure provides that the charitable term of each trust shall begin on date and end twenty-one years after that date paragraph dollar_figure provides that except as provided in paragraph in each taxable_year during the charitable term trustee shall pay from each of the four charitable lead trusts to one of more charitable organizations an annuity amount equal to seventy thousand dollars dollar_figure for a total of two hundred eighty thousand dollars dollar_figure from all four charitable lead trusts regardless of any provision of state law or any provisions of trust agreement to the contrary during the charitable term trustee may not exercise any power to invade principal or income for any persons other than a charitable_organization paragraph provides that the obligation to pay the annuity amount shall begin on date paragraph dollar_figure provides that the annuity amount payable from each charitable_lead_trust shall be paid in equal installments at the end of each quarter on the last day of march june september and december first from the ordinary taxable_income including short-term_capital_gains which is not unrelated_business_income as defined in sec_681 then from fifty percent of the unrelated_business_income then from the long-term_capital_gains then from the balance of the unrelated_business_income then from the tax-exempt_income then from any accumulated income and finally from the principal in that order any net_income for a taxable_year in excess of the annuity amount shall be added to principal paragraph dollar_figure provides that prior to each child of taxpayer attaining the age of twenty-one years the annuity amount attributable to each charitable_lead_trust shall be paid to family_foundation upon each child attaining the age of twenty-one years or if a child is twenty-one years of age on date ninety percent of the annuity amount of such child’s charitable_lead_trust shall be paid to family_foundation and the remaining ten percent of the annuity amount shall be paid in accordance with paragraph if during the charitable term family_foundation is not an organization described in sec_170 and sec_2522 the amount that would have been paid to family_foundation shall instead be paid to one or more organizations described in sec_170 and sec_2522 in the sole discretion of trustee notwithstanding the foregoing no distribution of any part of the annuity amount may be made to a charitable_organization plr-137126-03 of which taxpayer is a director at the time of the distribution and taxpayer irrevocably agrees to not become a director of any charitable_organization that has at any time received a distribution of any part of the annuity amount paragraph dollar_figure provides that upon each child of taxpayer attaining the age of twenty-one years or if a child is twenty-one years of age on date such child shall become a special trustee of his or her trust and shall instruct trustee to distribute ten percent of the annuity amount to one or more charitable organizations described in sec_170 and sec_2522 as the child shall select in the exercise of absolute discretion if one of taxpayer’s children dies or ceases to act in his or her capacity as special trustee one hundred percent of the annuity amount from the charitable_lead_trust named for that child shall be paid to family_foundation paragraph dollar_figure provides that upon the termination of the charitable term of each charitable_lead_trust trustee shall distribute all of the income accrued during the charitable term to the charitable organizations described in paragraphs dollar_figure and paragraph b provides that after both the expiration of the charitable term and the payment of all the annuity amount to the charitable_beneficiary or beneficiaries the trustee shall distribute the balance of each charitable_lead_trust outright to the child for whom such trust is named if the child for whom a charitable_lead_trust is named is not then living and is not survived by descendants then living then the deceased child’s trust shall be divided into equal shares and one equal share shall be allocated to each of taxpayer’s then living children and distributed outright if at the termination of the charitable term a child for whom a charitable_lead_trust is named is not then living but is survived by descendants then living the deceased child’s trust shall be allocated to the living descendants of that deceased child and shall be apportioned into partial shares among those living descendants upon the principle of representation each charitable_lead_trust allocated for the living descendants of a deceased child shall be held in separate trust for those descendants paragraph sets forth the powers of the trustee and provides in part that regardless of any other provision of trust agreement trustee shall take no action regarding any of the charitable lead trusts that would i violate the requirements of sec_2522 ii prevent the annuity amount from being deductible from the gross_income of each charitable_lead_trust to the extent allowed by sec_642 or iii violate the provisions of paragraph paragraph dollar_figure provides that in entering into trust agreement taxpayer intends i to obtain the full benefit of any gift_tax_charitable_deduction to which taxpayer may be entitled under the code ii for the annuity amount to qualify as a guaranteed_annuity_interest under sec_2522 iii for the charitable lead trusts to not be deemed grantor trusts with respect to taxpayer iv for the trust estates of the charitable lead trusts not to be included in the estate of taxpayer and v for the annuity amount distributions to a charitable_organization to be deductible from the gross_income of each charitable_lead_trust to the extent allowed by sec_642 plr-137126-03 paragraph dollar_figure provides that in accordance with sec_508 and sec_4947 trustee is prohibited from engaging in certain activities paragraph entitled self-dealing provides that trustee is prohibited from engaging in any act of self-dealing as defined in sec_4941 paragraph entitled excess_business_holdings provides that except to the extent provided in sec_4947 regarding the charitable deduction not exceeding percent of the aggregate fair_market_value of the charitable lead trusts trustee is prohibited from retaining any excess_business_holdings as defined in sec_4943 that would subject the charitable lead trusts to tax under sec_4943 paragraph entitled jeopardy investments provides that except to the extent provided in sec_4947 regarding the charitable deduction not exceeding percent of the aggregate fair_market_value of the charitable lead trusts trustee is prohibited from acquiring retaining or both acquiring and retaining assets that jeopardize the carrying out of the charitable purposes of the charitable lead trusts and would subject the charitable lead trusts to tax under sec_4944 paragraph entitled taxable_expenditures provides that trustee may not make any taxable_expenditures as defined in sec_4945 paragraph entitled distribution of income provides that if sec_4942 is at any time deemed applicable to the charitable lead trusts trustee shall make distributions at the time and in the manner as not to subject the charitable lead trusts to tax under sec_4942 paragraph dollar_figure provides that it is taxpayer’s intent that the charitable lead trusts created under trust agreement shall not be taxed as grantor trusts under sec_671 and that the provisions of paragraph dollar_figure shall control any contradictory provisions paragraph entitled no reversion - sec_673 provides that despite any other trust provision to the contrary taxpayer shall have no interest in the income or principal of any charitable_lead_trust and trustee is prohibited from making a distribution of principal or income to taxpayer as described in sec_673 paragraph entitled power of disposition - sec_674 provides that despite any other trust provision to the contrary neither taxpayer nor any person classified as a nonadverse_party under sec_672 shall have any power to determine beneficial_enjoyment of the principal or income in any manner that would cause any part of the income or principal of any charitable_lead_trust to be considered a grantor_trust under sec_674 plr-137126-03 paragraph entitled power to deal with trust assets - sec_675 provides that despite any other trust provision to the contrary neither taxpayer nor any other person shall have the power i to dispose_of the income or principal of any charitable_lead_trust for less than an adequate_consideration in money or money’s worth ii to borrow principal or income of any charitable_lead_trust directly or indirectly without adequate interest or security or iii to borrow directly or indirectly the principal or income of any charitable_lead_trust in addition neither taxpayer nor any other person shall have a power_of_administration exercisable in a nonfiduciary capacity without the approval or consent of any person in a fiduciary capacity paragraph entitled power_to_revoke - sec_676 provides that despite any other trust provision to the contrary neither trustee nor any other person shall have the power to revest any income or principal of any charitable_lead_trust in taxpayer paragraph entitled distribution of income - sec_677 provides that despite any other trust provision to the contrary no income of any charitable_lead_trust may be distributed to taxpayer or taxpayer’s spouse held for future distribution to taxpayer or taxpayer’s spouse or applied to the payment of premiums on a policy of insurance on the life of taxpayer or taxpayer’s spouse paragraph entitled distribution of income - sec_678 provides that despite any other trust provision to the contrary no person may become vested of a power over income or principal of any charitable_lead_trust to vest the principal or income of any charitable_lead_trust in himself paragraph dollar_figure provides that it is taxpayer’s intent that no part of the charitable lead trusts be included in taxpayer’s gross_estate under sec_2033 paragraph entitled three-year_rule - sec_2035 provides that despite any other trust provision to the contrary taxpayer shall have no interest in the income or principal of the charitable lead trusts and trustee is prohibited from making a distribution of principal or income to taxpayer paragraph entitled income of the trust - sec_2036 provides that despite any other trust provision to the contrary taxpayer shall have no power to designate the persons who shall enjoy the principal or income of the charitable lead trusts nor shall taxpayer have any right to income or to possess or enjoy the assets of the charitable lead trusts paragraph entitled reversion - sec_2037 provides that despite any other trust provision to the contrary no part of the trust estate of any of the charitable lead trusts may revert to taxpayer plr-137126-03 paragraph entitled power_to_revoke - sec_2038 provides that despite any other trust provision to the contrary taxpayer shall not have the power to alter amend revoke or terminate the charitable lead trusts paragraph entitled power_of_appointment - sec_2041 provides that despite any other trust provision to the contrary taxpayer shall not have the right to appoint any property transferred to a charitable_lead_trust nor may taxpayer be granted a power to appoint property transferred to the charitable lead trusts paragraph entitled no purchase of life_insurance - sec_2042 provides that despite any other trust provision to the contrary trustee may not purchase any life_insurance on the life of taxpayer taxpayer’s spouse or both of their lives paragraph dollar_figure provides that during the charitable term no amount other than an amount transferred for full and adequate_consideration may be paid to or for_the_use_of any person other than an organization described in each of sec_170 or sec_170 sec_2055 and sec_2522 paragraph dollar_figure provides that no gift or estate_tax that may be assessed against the trust estate of each charitable_lead_trust by reason of either taxpayer’s transfer of assets to each charitable_lead_trust or taxpayer’s death shall be paid out of the trust estate of that charitable_lead_trust paragraph dollar_figure provides that trustee shall not make any payments to taxpayer nor shall taxpayer have any rights to designate any beneficiary under trust agreement and taxpayer shall not have any power and trustee shall not grant any power to taxpayer or any other person that would cause any charitable_lead_trust to be a grantor_trust with respect to taxpayer under sec_671 through this provision may be enforced by a charitable_organization paragraph dollar_figure provides that trustee shall have the power to amend trust agreement in any manner required for the purposes of i complying with the requirements of sec_2522 ii qualifying any charitable_lead_trust for the income_tax deduction under sec_642 and iii avoiding the imposition of any private_foundation_excise_tax under sec_4941 through any amendment shall be implemented by a written document signed only by trustee taxpayer’s signature shall be neither required nor permitted paragraph dollar_figure provides that except as provided in paragraph trust agreement is irrevocable and may not be altered amended or revoked paragraph provides that despite any other provision to the contrary taxpayer may never act as a trustee or co-trustee of the charitable lead trusts and plr-137126-03 that taxpayer shall have no rights as a trustee or otherwise to designate a charitable_organization to receive part or all of the annuity amount or to designate any other beneficiaries of any charitable_lead_trust pursuant to a determination_letter issued by the internal_revenue_service on date family_foundation is exempt from income_tax under sec_501 as an organization described in sec_501 the directors of family_foundation are taxpayer’s four children section dollar_figure of family foundation’s bylaws as amended on date provides that family_foundation is organized exclusively for charitable purposes within the meaning of sec_501 the bylaws further provide that family_foundation shall not engage in any activities or exercise any powers that are not in furtherance of the purposes of the corporation and that the corporation shall not carry on any other activities not permitted to be carried on by a corporation exempt from federal_income_tax under sec_501 or by a corporation contributions to which are deductible under sec_170 sec_5 of the bylaws provides that taxpayer may not act at any time as a director of the corporation taxpayer requests the following rulings the annuity amount_paid from each charitable_lead_trust will qualify under sec_2522 as a guaranteed annuity taxpayer will be entitled to a gift_tax_charitable_deduction under sec_2522 for the value of the annuity amount valued under sec_2502 and sec_7520 to be paid to the charitable_organization s during the charitable term no part of the assets transferred to the charitable lead trusts will be included in taxpayer’s gross_estate under sec_2036 no part of the assets transferred to the charitable lead trusts will be included in taxpayer’s gross_estate under sec_2037 no part of the assets transferred to the charitable lead trusts will be included in taxpayer’s gross_estate under sec_2038 no part of the assets transferred to the charitable lead trusts will be included in taxpayer’s gross_estate under sec_2041 no part of the assets transferred to the charitable lead trusts will be included in taxpayer’s gross_estate under sec_2042 no part of the assets transferred to the charitable lead trusts will be included in taxpayer’s gross_estate under sec_2035 plr-137126-03 no part of the income or principal transferred to the charitable lead trusts will be owned by taxpayer under sec_671 due to the application of sec_673 no part of the income or principal transferred to the charitable lead trusts will be owned by taxpayer under sec_671 due to the application of sec_674 no part of the income or principal transferred to the charitable lead trusts will be owned by taxpayer under sec_671 due to the application of sec_675 no part of the income or principal transferred to the charitable lead trusts will be owned by taxpayer under sec_671 due to the application of sec_676 no part of the income or principal transferred to the charitable lead trusts will be owned by taxpayer under sec_671 due to the application of sec_677 no part of the income or principal transferred to the charitable lead trusts will be owned by taxpayer under sec_671 due to the application of sec_678 the payments of the annuity amount from the charitable lead trusts to a charitable_organization will be amounts that are paid for a purpose specified in sec_170 the payment of the annuity amount from the charitable lead trusts to a charitable_organization will be allowed as an income_tax charitable deduction in computing each charitable lead trust’s taxable_income under sec_642 to the extent paid from gross_income ruling sec_1 and sec_2501 provides that a tax is imposed each calendar_year on the transfer of the property by gift during each calendar_year by any individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof of which the donor has so parted with dominion and control as plr-137126-03 to leave in him no power to change its disposition whether for the donor’s own benefit or for the benefit of another the gift is incomplete sec_25_2511-2 provides in part that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves sec_2522 provides in part that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during the year to or for_the_use_of the charitable purposes described therein sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 no deduction shall be allowed for the interest which is or has been transferred to the person or for the use described in sec_2522 unless - a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 provides that the term guaranteed_annuity_interest means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of the gift and can be ascertained at such date under sec_25 d iv the present_value of a guaranteed_annuity_interest in trust is to be determined under sec_25_2512-5 in this case taxpayer’s transfer of assets to the charitable lead trusts constitutes a completed_gift under sec_25_2511-2 because i the charitable lead trusts are irrevocable ii taxpayer has retained no interest or reversion in the trusts and iii taxpayer is prohibited from serving as a trustee of the charitable lead trusts or as a director of family_foundation in addition trust agreement provides certain qualified charitable organizations including family_foundation with the irrevocable right to receive an annual annuity of dollar_figure from each charitable_lead_trust based on the forgoing we conclude that the annuity payable under each charitable_lead_trust satisfies the requirements of sec_25_2522_c_-3 and plr-137126-03 constitutes a guaranteed annuity for purposes of sec_2522 accordingly taxpayer is entitled to a gift_tax deduction under sec_2522 based on the present_value of the guaranteed annuity of each charitable_lead_trust payable to charity as determined under sec_25_2512-5 ruling sec_3 and sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent’s death sec_2035 provides that if - the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent’s death then the value of the gross_estate shall include the value of any property or interest therein that would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent's death or for any period which does not in fact end before the decedent's death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 of the estate_tax regulations provides in part that for purposes of sec_2036 an interest or right is treated as having been retained or reserved by the decedent if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if - possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property plr-137126-03 sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of the decedent’s death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of the decedent’s death a general_power_of_appointment or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 through inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent's_estate except that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_2042 provides that the value of the gross_estate shall be the value of all property to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at death any of the incidents_of_ownership exercisable either alone or in conjunction with any other person in the present case the charitable lead trusts created under the terms of trust agreement are irrevocable for a twenty-one year period commencing on date trustee must distribute annually a fixed annuity amount of dollar_figure to organizations described in sec_170 and sec_2522 upon the termination of the twenty-one year annuity period the remaining property in each charitable_lead_trust will pass to or for the benefit of the child of taxpayer for whom the trust was created and or such child’s descendants taxpayer has not retained any i interest or reversion in the charitable lead trusts ii any right to alter amend or revoke the charitable lead trusts or iii any right to receive an annuity_or_other_payment from the charitable lead trusts during taxpayer’s lifetime in addition taxpayer holds no general_power_of_appointment over the property in the charitable lead trusts plr-137126-03 assuming there is no understanding express or implied between taxpayer and trustee regarding the disposition of the amounts held as part of the charitable lead trusts we conclude that no portion of the assets of the charitable lead trusts will be included in taxpayer's gross_estate under sec_2036 sec_2037 sec_2038 sec_2041 or sec_2042 for federal estate_tax purposes we further conclude that because no portion of the assets transferred by taxpayer to the charitable lead trusts will be includible in taxpayer’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 no portion of the assets transferred by taxpayer to the charitable lead trusts will be includible in taxpayer’s gross_estate under sec_2035 rulings and sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor or a person other than the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is irrevocably payable for a purpose specified in sec_170 relating to the definition of charitable_contributions under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision plr-137126-03 of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse sec_678 provides in general that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based solely on the facts and representations submitted we conclude that an examination of the charitable lead trusts reveals none of the circumstances that would cause taxpayer or any other person to be treated as the owner of any portion of the charitable lead trusts under sec_673 sec_674 sec_676 sec_677 or sec_678 we further conclude that an examination of the charitable lead trusts reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of taxpayer under sec_675 thus the circumstances attendant on the operation of the charitable lead trusts will determine whether taxpayer will be treated as the owner of any portion of the charitable lead trusts under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_170 provides subject_to certain limitations a deduction for charitable_contributions as defined in sec_170 payment of which is made in the taxable_year sec_170 provides in part for purposes of sec_170 the term charitable_contribution means a contribution or gift to or for_the_use_of federal or other government entities for exclusively public purposes a corporation trust or community chest fund or foundation created in the united_states and organized exclusively for religious charitable scientific literary or educational_purposes with no part of the net_earnings inuring to the benefit of a private_shareholder_or_individual or certain transfers to fraternal or veterans organizations plr-137126-03 in this case each charitable_lead_trust provides that the annuity amount is to be distributed to family_foundation or one or more organizations described in sec_170 further each charitable_lead_trust provides that in the event that family_foundation is not an organization of the type described in sec_170 during the charitable term the amount that would have been paid to family_foundation will instead be paid to one or more organizations described in sec_170 accordingly the annuity amount_paid by each charitable_lead_trust will be paid for purposes specified in sec_170 ruling sec_642 provides that in the case of an estate_or_trust other than a_trust meeting the specifications of subpart b there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 sec_642 provides that the deduction allowed for a_trust is subject_to sec_681 relating to unrelated_business_income sec_681 provides that no charitable deduction is allowable to a_trust under sec_642 for any amount allocable to the trust’s unrelated_business_income for the taxable_year the term unrelated_business_income means an amount under sec_512 if the trust were exempt from tax under sec_501 by reason of sec_501 that would be computed as its unrelated_business_taxable_income under sec_512 except to the extent that the charitable lead trusts have unrelated_business_income under sec_681 and except to the extent that contributions are nondeductible under sec_508 or sec_4948 the charitable lead trusts will be allowed deductions in accordance with sec_642 for amounts of gross_income paid to family_foundation or other charitable organizations during that taxable_year or the close of the following taxable_year if trustee makes an election under sec_1_642_c_-1 of the income_tax regulations because the deduction under sec_642 is limited to amounts of gross_income no deduction will be allowed for a distribution of principal except to the extent that the amount distributed has been included in the gross_income of the trust and provided no deduction was allowed for any previous taxable_year for the amount distributed in addition the ordering of income distributions provided in paragraph dollar_figure of trust agreement will not be given effect for federal_income_tax purposes because the ordering provision has no economic_effect on the distributions independent of tax consequences trust agreement requires that the charitable lead trusts pay annually a stated annuity amount to organizations described in sec_170 and sec_2522 regardless of the amount or character of income earned by the charitable lead trusts plr-137126-03 instead income distributed to the organizations described in sec_170 and sec_2522 shall consist of the same proportion of each class of the items of income of that charitable_lead_trust as the total of each class bears to the total of all classes see sec_1_642_c_-3 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
